Ross, C. J. —
This action was commenced in October, 1891, by the appellants against the appellee to recover the value of a road scraper.
The facts found by the jury show that the purchase-price of the scraper was $225, of which sum $75 was to be paid July 1, 1891; $75 July 1, 1892, and $75 July 1, 1893. The total damages assessed by the jury in their verdict in favor of the appellants was $259.77, the purchase-price of the scraper with interest. The court rendered judgment on the verdict in favor of the appellants. Afterwards, on motion of the appellee, the court modified the judgment, reducing it to $87.
*336Filed April 9, 1895.
The only question urged by appellants relates to the ruling of the court on the motion to modify the judgment.
We think the court below did not err in sustaining this motion.
Under the terms of the contract sued on, the first payment only was due at the commencement of this action. That amount only was recoverable under the issues as formed.
Judgment affirmed.